Opinion issued April 13, 2006




 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00269-CR
____________

IN RE JOSEPH H. STEWART, III, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINIONRelator, Joseph H. Stewart, III, has filed a petition for writ of mandamus
complaining that respondent
 has not provided him with an appointed attorney to
assist him in the preparation of a request for DNA testing.  We deny relief.
          There are three prerequisites for the issuance of a writ of mandamus by an
appellate court, namely:  (1) the lower court must have a legal duty to perform a
nondiscretionary act; (2) the relator must make a demand for performance; and (3) the
subject court must refuse that request.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.—Houston [1st Dist.] 1992, orig. proceeding).  Relator has not provided us with
a record that shows that he made any request of the respondent to perform a
nondiscretionary act that respondent has refused.
          The petition for writ of mandamus is therefore denied.
          It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Jennings and Alcala.